Exhibit 99.1 Diodes Incorporated Reports Second Quarter 2017 Financial Results Achieves Record Revenue and Gross Profit; Guides to Continued Growth and Margin Improvement in the Third Quarter Plano, Texas – August 8, 2017 Diodes Incorporated (Nasdaq: DIOD), a leading global manufacturer and supplier of high-quality application specific standard products within the broad discrete, logic, analog and mixed-signal semiconductor markets, today reported its financial results for the second quarter ended June 30, 2017. Second Quarter Highlights • Revenue was $264.2 million, an increase of 11.8 percent from the $236.3 million in the first quarter 2017 and an increase of 11.7 percent from the $236.6 million in the second quarter 2016; • Gross profit was $90.1 million, compared to $73.9 million in the first quarter 2017 and $74.8 million in the second quarter 2016; • Gross profit margin was 34.1 percent, compared to 31.3 percent in the first quarter 2017 and 31.6 percent in the second quarter 2016; • GAAP net income was $13.2 million, or $0.26 per diluted share, which included approximately $3.8 million of non-cash acquisition-related intangible asset amortization costs and $0.8 million of restructuring cost related to KFAB closure accruals, compared to $1.2 million, or $0.02 per diluted share, in the first quarter 2017 and $5.8 million, or $0.12 per diluted share, in the second quarter 2016; • Non-GAAP adjusted net income was $17.8 million, or $0.36 per diluted share, compared to $7.0 million, or $0.14 per diluted share, in the first quarter 2017 and $9.8 million, or $0.20per diluted share, in the second quarter 2016; • Excluding $4.8 million, net of tax, non-cash share-based compensation expense, both GAAP net income and non-GAAP adjusted net income would have increased by $0.07 per diluted share; and • Achieved $19.8 million of cash flow from operations, and ($5.0) million free cash flow, including $24.8 million of capital expenditures. Net cash flow was $1.5 million, which includes the pay down of $15.7 million of long-term debt. Commenting on the results, Dr. Keh-Shew Lu, President and Chief Executive Officer, stated, “The second quarter was highlighted by the achievement of record revenue and gross profit as we continue to capitalize on the strength in global markets and gain market share. All of our targeted end markets and geographies grew sequentially, resulting in record sales in both Asia and Europe. In addition, Pericom attained its highest quarterly revenue and gross profit since the acquisition, further contributing to Diodes’ strong growth and gross margin improvement in the quarter.In fact, consolidated gross margin exceeded 34 percent in the second quarter, which is the highest level since the first quarter of 2011. Next quarter, we expect to approach our target model of 35 percent gross margin on continued improvements in product mix and utilization across our manufacturing facilities. Additionally, our KFAB facility is on schedule to be closed November 15th with all production transfers efficiently in process. “As a result of this quarter’s solid performance, we have surpassed the $500 million revenue mark for the first half of the year, positioning Diodes to achieve our billion dollar revenue goal in 2017. This quarter also brings us one step closer to our target operating model of 20 percent operating expenses (SG&A plus R&D) and gross margin of 35 percent. As we look to the second half of the year, we remain focused on expanding revenue and improving gross margin during this growth cycle as we benefit from our increased operating leverage and further expand earnings.” Second Quarter 2017 Revenue for second quarter 2017 was $264.2 million, an increase of 11.8 percent from the $236.3 million in the first quarter 2017 and an increase of 11.7 percent from $236.6 million in second quarter 2016. Revenue in the quarter increased sequentially reflecting continued strength across the Company’s target end markets and geographies combined with higher growth of Pericom products, collectively resulting in market share gains in the quarter. Gross profit for second quarter 2017 was $90.1 million, or 34.1 percent of revenue, compared to first quarter 2017 of $73.9 million, or 31.3 percent of revenue, and the second quarter 2016 of $74.8 million, or 31.6 percent of revenue.The sequential increase in gross profit margin was due primarily to regional strength in North America and Europe, improved utilization and product mix, including higher contribution from Pericom products. GAAP operating expenses for second quarter 2017 were $66.3 million, or 25.1 percent of revenue, and $59.8 million, or 22.6 percent of revenue, on a non-GAAP basis, which excludes $4.6 million of amortization of acquisition-related intangible asset expenses, $1.7 million of KFAB restructuring charges and $0.2 million of retention costs. GAAP operating expenses in the first quarter 2017 were $64.6 million, or 27.3 percent of revenue, and $57.3 million, or 24.2 percent of revenue, on a non-GAAP basis. Second quarter 2017 GAAP net income was $13.2 million, or $0.26 per diluted share, compared to $1.2 million, or $0.02 per diluted share, in first quarter 2017 and $5.8 million, or $0.12 per share, in second quarter 2016. Second quarter 2017 non-GAAP adjusted net income was $17.8 million, or $0.36 per diluted share, which excluded, net of tax, $3.8 million of non-cash acquisition-related intangible asset amortization costs and $0.8 million of restructuring costs related to KFAB closure accruals. This compares to non-GAAP adjusted net income of $7.0 million, or $0.14 per diluted share, in first quarter 2017 and $9.8 million, or $0.20 per diluted share, in second quarter 2016. 2 The following is an unaudited summary reconciliation of GAAP net income to non-GAAP adjusted net income and per share data, net of tax (in thousands, except per share data): Three Months Ended June 30, 2017 GAAP net income $ GAAP diluted earnings per share $ Adjustments to reconcile net income to non-GAAP net income: M&A Pericom Retention costs Amortization of acquisition-related intangible assets Others Amortization of acquisition-related intangible assets KFAB - Restructuring Non-GAAP net income $ Non-GAAP diluted earnings per share $ (See the reconciliation tables of GAAP net income to non-GAAP adjusted net income near the end of this release for further details.) Included in second quarter 2017 GAAP net income and non-GAAP adjusted net income was approximately $4.8 million, net of tax, of non-cash share-based compensation expense.Excluding share-based compensation expense, both GAAP earnings per share (“EPS”) and non-GAAP adjusted EPS would have increased by $0.07 per share for second quarter 2017, $0.05 for first quarter 2017 and $0.06 for second quarter 2016. EBITDA (a non-GAAP measure), which represents earnings before net interest expense, income tax, depreciation and amortization, for second quarter 2017, was $45.8 million, compared to $28.6 million for first quarter 2017 and $36.8 million for second quarter 2016.For a reconciliation of GAAP net income to EBITDA, see the table near the end of this release for further details. For second quarter 2017, net cash provided by operating activities was $19.8 million. Net cash flow was $1.5 million, including the $15.7 million long-term debt pay down. Free cash flow was ($5.0) million, which includes $24.8 million of capital expenditures. Balance Sheet As of June 30, 2017, the Company had approximately $283 million in cash, cash equivalents and short-term investments, long-term debt totaled approximately $383 million, and working capital was approximately $541 million. 3 The results announced today are preliminary, as they are subject to the Company finalizing its closing procedures and customary quarterly review by the Company's independent registered public accounting firm. As such, these results are subject to revision until the Company files its Form 10-Q for the quarter ending June 30, 2017. Business Outlook Dr. Lu concluded, “For the third quarter of 2017, we expect continued growth in revenue with further improvement in gross margin and profitability. More specifically, we expect revenue to range between $270 million and $290 million, or up 2.2 to 9.8 percent sequentially. We expect gross margin to be 34.5 percent, plus or minus 1 percent. Non-GAAP operating expenses, which are GAAP operating expenses adjusted for KFAB closure costs, retention costs and amortization of acquisition-related intangible assets, are expected to be approximately 22.5 percent of revenue, plus or minus 1 percent. We expect interest expense to be approximately $3.0 million. Our income tax rate is expected to be 30 percent, plus or minus 3 percent and shares used to calculate diluted EPS for the third quarter are anticipated to be approximately 50.3 million. Please note that purchase accounting adjustments of $4.5 million, after tax, for Pericom and previous acquisitions plus KFAB closure costs are not included in these non-GAAP estimates.” Conference Call Diodes will host a conference call on Tuesday, August 8, 2017 at 4:00 p.m. Central Time (5:00 p.m. Eastern Time) to discuss its second quarter 2017 financial results. Investors and analysts may join the conference call by dialing 1-855-232-8957 and providing the confirmation code 54298484. International callers may join the teleconference by dialing 1-315-625-6979 and entering the same confirmation code at the prompt. A telephone replay of the call will be made available approximately two hours after the call and will remain available until August 15, 2017 at midnight Central Time. The replay number is 1-855-859-2056 with a pass code of 54298484. International callers should dial 1-404-537-3406 and enter the same pass code at the prompt. Additionally, this conference call will be broadcast live over the Internet and can be accessed by all interested parties on the Investors’ section of Diodes' website at http://www.diodes.com. To listen to the live call, please go to the Investors’ section of Diodes’ website and click on the conference call link at least 15 minutes prior to the start of the call to register, download and install any necessary audio software. For those unable to participate during the live broadcast, a replay will be available shortly after the call on Diodes' website for approximately 60 days. About Diodes Incorporated Diodes Incorporated (Nasdaq: DIOD), a Standard and Poor’s SmallCap 600 and Russell 3000 Index company, is a leading global manufacturer and supplier of high-quality application specific standard products within the broad discrete, logic, analog and mixed-signal semiconductor markets. Diodes serves the consumer electronics, computing, communications, industrial, and automotive markets. Diodes’ products include diodes, rectifiers, transistors, MOSFETs, protection devices, function-specific arrays, single gate logic, amplifiers and comparators, Hall-effect and temperature sensors, power management devices, including LED drivers, AC-DC converters and controllers, DC-DC switching and linear voltage regulators, and voltage references along with special function devices, such as USB power switches, load switches, voltage supervisors, and motor controllers. Diodes’ corporate headquarters and Americas’ sales office are located in Plano, Texas and Milpitas, California. Design, marketing, and engineering centers are located in Plano; Milpitas; Taipei, Taiwan; Taoyuan City, Taiwan; Zhubei City, Taiwan; Manchester, England; and Neuhaus, Germany. Diodes’ wafer fabrication facilities are located in Kansas City, Missouri and Manchester, with an additional facility located in Shanghai, China. Diodes has assembly and test facilities located in Shanghai, Jinan, Chengdu, and Yangzhou, China, as well as in Hong Kong, Neuhaus and Taipei. Additional engineering, sales, warehouse, and logistics offices are located in Taipei; Hong Kong; Manchester; Shanghai; Shenzhen, China; Seongnam-si, South Korea; and Munich, Germany, with support offices throughout the world. 4 Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995: Any statements set forth above that are not historical facts are forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements.Such statements include statements containing forward-looking words such as “expect,” “anticipate,” “sets the stage,” “continuing,” “working diligently to,” “position the Company for,” “aim,” “estimate,” and variations thereof, including without limitation statements, whether direct or implied, regarding expectations of revenue growth, market share gains and increase in gross profits in 2017 and beyond; that for the third quarter of 2017, we expect revenue to range between $270 million and $290 million, or up 2.2 to 9.8 percent sequentially; that we expect gross margin to be 34.5 percent, plus or minus 1 percent; that non-GAAP operating expenses, which are GAAP operating expenses adjusted for KFAB closure costs, retention costs and amortization of acquisition-related intangible assets, are expected to be approximately 22.5 percent of revenue, plus or minus 1 percent; that we expect interest expense to be approximately $3.0 million; that our income tax rate is expected to be 30.0 percent, plus or minus 3 percent; and that shares used to calculate diluted EPS for the second quarter are anticipated to be approximately 50.3 million.Potential risks and uncertainties include, but are not limited to, such factors as: the risk that such expectations may not be met; the risk that the expected benefits of acquisitions may not be realized or that integration of acquired businesses, such as Pericom, may not continue as rapidly as we anticipate; the risk that we may not be able to maintain our current growth strategy or continue to maintain our current performance, costs and loadings in our manufacturing facilities; the risk that we may not be able to increase our automotive or other revenue and market share; risks of domestic and foreign operations, including excessive operation costs, labor shortages, higher tax rates and our joint venture prospects; the risk that we may not continue our share repurchase program; the risks of cyclical downturns in the semiconductor industry and of changes in end-market demand or product mix that may affect gross margin or render inventory obsolete; the risk of unfavorable currency exchange rates; the risk that our future outlook or guidance may be incorrect; the risks of global economic weakness or instability in global financial markets; the risks of trade restrictions, tariffs or embargoes; the risk of breaches of our information technology systems; and other information including the “Risk Factors” detailed from time to time in Diodes’ filings with the United States Securities and Exchange Commission. Recent news releases, annual reports and SEC filings are available at the Company’s website: http://www.diodes.com. Written requests may be sent directly to the Company, or they may be e-mailed to: diodes-fin@diodes.com. Company Contact:Investor Relations Contact: Diodes IncorporatedShelton Group Laura Mehrl Leanne Sievers Director of Investor Relations President, Investor Relations
